DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 31 are allowable. Claims 32 - 40, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of Groups I, II and III, as set forth in the Office action mailed on December 27, 2021, is hereby withdrawn and claims 32 – 40 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120.
Terminal Disclaimer
The terminal disclaimers filed on July 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,941,101; U.S. Patent 10,160,711 and U.S. Patent 10,392,336 have been reviewed and is accepted.  The terminal disclaimers have been recorded.
Response to Amendment
The amendment to claims 1 - 31, submitted July 6, 2022 is acknowledged and entered. 
The amendment to the Specification, submitted July 6, 2022 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 12, filed July 6, 2022, with respect to the objection of claims 8 and 9 have been fully considered and are persuasive in view of the claim amendment.  The objection of claims 8 and 9 has been withdrawn. 
Applicant’s arguments, see page 12 - 13, filed July 6, 2022, with respect to the rejection of claims 1 – 17 under 35 USC 112 (a) have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 17 under 35 USC 112 (a) has been withdrawn. 
Applicant’s arguments, see page 13 – 14, filed July 6, 2022, with respect to the rejection of claims 1 – 24 and 25 – 31 under 35 USC 103 in view Iacono et al. have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 24 and 25 – 31 under 35 USC 103 in view Iacono et al. has been withdrawn. 
Applicant’s arguments, see page 14 - 15, filed July 6, 2022, with respect to the rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 12, 14, 18 and 20 – 24 of U.S. Patent 10,550,061 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 9, 12, 14, 18 and 20 – 24 of U.S. Patent 10,550,061 has been withdrawn. 
Applicant’s arguments, see page 14 - 15, filed July 6, 2022, with respect to the rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 20 – 28 and 30 - 32 of U.S. Patent 10,926,247 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 8, 20 – 28 and 30 - 32 of U.S. Patent 10,926,247 has been withdrawn. 
Applicant’s arguments, see page 15, filed July 6, 2022, with respect to the rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 10, 12 and 23 of co-pending U.S. Patent Application 2018/0362435 have been fully considered and are persuasive in view of the claim amendments and arguments presented.  The rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 3, 6 – 10, 12 and 23 of co-pending U.S. Patent Application 2018/0362435 has been withdrawn. 
Applicant’s arguments, see page 16, filed July 6, 2022, with respect to the rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent 10,941,101 have been fully considered and are persuasive in view of the claim amendments, arguments presented and acceptance of the Terminal Disclaimers.  The rejection of claims 1 – 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 25 of U.S. Patent Application 10,941,101 has been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. David E. Wigley on September 1, 2022.
The application has been amended as follows: 
In the claims:
Claim 1 line 1, after “composition” and before “for producing”, insert –utilized--.
Claim 25 line 1, after “composition” and before “for producing”, insert –utilized--.

Allowable Subject Matter
Claims 1- 40 are allowed.
The following is an examiner’s statement of reasons for allowance: the Examiner has considered the amendment filed by Applicant on July 6, 2022 and the arguments therein.  Applicant’s arguments were found persuasive; as such, the Examiner has withdrawn the rejections made in the previous Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622